     Case 2:18-cr-00422-SMB Document 1056 Filed 09/09/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-00422-001-PHX-SMB
10                     Plaintiff,                        ORDER
11   v.
12   Michael Lacey, et al.,
13                     Defendants.
14
15          The parties’ discovery dispute was taken under advisement after oral argument this
16   morning. The Court has considered the arguments of the parties and finds good cause to

17   modify the protective order.
18          IT IS ORDERED MODIFYING Doc. 731 to the following:

19          1) Any Jencks Act materials provided by the United States in preparation for, or in

20   connection with, any stage of the proceedings in this case (collectively, “the materials”)
21   are subject to this protective order and may be used by Defendants and Defendants’ counsel
22   (defined as counsel of record in this case) solely in connection with the defense of this case,

23   And for no other purpose, and in connection with no other proceedings, without further

24   order of Court;

25          2) Defendants and Defendants’ counsel shall not disclose the materials or their

26   contents Directly or indirectly to any person or entity other than persons employed to assist
27   in the defense;
28          3) Defense counsel may share the materials with Defendants to the extent necessary
     Case 2:18-cr-00422-SMB Document 1056 Filed 09/09/20 Page 2 of 2



 1   to prepare the defense;
 2          4) Defendants shall safeguard and shall not disclose the materials provided to them
 3   and shall not disclose the contents of the materials with anyone other than their counsel of
 4   record in this case or other persons employed to assist in the defense;
 5          5) The defense team, including Defendants, shall destroy, at the conclusion of this
 6   matter, all Jencks Act material its possession, except that defense counsel shall be allowed
 7   to retain materials until the time expires for all appeals, collateral attacks, other writs or
 8   motions challenging the conviction or sentence, and actions for professional malpractice;
 9          6) Nothing contained in this order shall preclude any party from applying to this
10   Court for further relief or for modification of any provision hereof.
11          Dated this 9th day of September, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
